United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
ARCHITECT OF THE CAPITOL, U.S.
BOTANICAL GARDEN, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2217
Issued: August 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 30, 2010 appellant filed a timely appeal of a June 23, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP), finding that her request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to the Federal
Employees’ Compensation Act (FECA),1 the Board has jurisdiction over the June 23, 2010
decision. The Board does not have jurisdiction over a decision on the merits of the claim.2
ISSUE
The issue is whether OWCP properly found appellant’s application for reconsideration
was untimely and failed to show clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The last merit decision was OWCP decision dated May 22, 2006. For OWCP’s decisions issued prior to
November 19, 2008, a claimant had one year to file an appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse
OWCP’s decisions issued on or after November 19, 2008, a claimant has 180 days to file an appeal with the Board.
20 C.F.R. § 501.3(e).

FACTUAL HISTORY
OWCP accepted that on May 4, 1998 appellant sustained a right ankle crush injury and
fracture of the right fifth metatarsal while in the performance of duty. Appellant returned to a
light-duty position, then stopped working as of May 31, 2003 when the employing establishment
withdrew the position. She received compensation for wage loss from May 31, 2003.
The medical evidence was developed and appellant was referred to Dr. David Johnson, a
Board-certified orthopedic surgeon selected as a referee physician. In a report dated
February 23, 2006, Dr. Johnson opined that the accepted conditions had resolved and appellant’s
current condition was unrelated to the May 4, 1998 injury.
On March 1, 2006 OWCP accepted major depressive disorder as a consequential injury.
By decision dated May 22, 2006, it terminated compensation for medical benefits based on the
accepted orthopedic conditions.3 In a separate decision dated May 22, 2006, OWCP found that
the following conditions were not causally related to the May 4, 1998 employment injuries:
stress fracture second metatarsal right foot; left foot plantar fasciitis; left posterior tibial
tendinitis and Achilles tendinitis; colon resection; neck and shoulder strain; memory loss; blurred
vision and fatigue. Both of the decisions found that Dr. Johnson represented the weight of the
medical evidence.
On June 20, 2006 appellant requested reconsideration. She stated that she did not believe
Dr. Johnson was provided with a complete medical history. By decision dated August 30, 2006,
OWCP declined to review the merits of the claim. It found that appellant’s application for
reconsideration was insufficient to warrant merit review.
By letter dated November 20, 2006, appellant stated that there were conflicting
statements regarding appeal rights in the August 30, 2006 decision.4 She stated that she was
“requesting reconsideration and am exercising my right to appeal to ECAB. I am doing this by
fax and [U.S.] mail with copies to appropriate individuals.” Appellant stated that she had not
been able to have OWCP physicians release her medical records. By letter dated December 11,
2006, OWCP requested clarification. It stated that the right to reconsideration was with respect
to the May 22, 2006 decision. If appellant wished to appeal the decision, she was advised to
submit a reconsideration request on the enclosed appeal rights form. OWCP also advised her
that she could file an appeal with the Board of the August 30, 2006 decision.
In a letter dated May 19, 2007, appellant requested a hearing before OWCP’s hearing
representative. By decision dated June 26, 2007, OWCP’s Branch of Hearings and Review
denied her a request for a hearing as she had previously requested reconsideration.
In a letter dated August 17, 2007, appellant requested reconsideration of her claim. She
stated that she felt documents relating to her case were not sent to the second opinion and referee
physicians. Appellant also indicated that she wished to subpoena documents from OWCP.
3

Appellant continued to receive compensation for wage loss.

4

The letter was addressed to a senior claims examiner in London, Kentucky.

2

By decision dated September 20, 2007, OWCP found the application for reconsideration
was untimely. It denied the reconsideration without merit review of the claim on the grounds
appellant did not show clear evidence of error.
Appellant requested an appeal before the Board, which was docketed as No. 08-511. By
order dated October 9, 2008, the Board remanded the case for an appropriate decision as the case
record had not been received by the Board.
By decision dated June 23, 2010, OWCP found appellant’s August 17, 2007 application
for reconsideration was untimely and failed to show clear evidence of error.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.5 The
employee shall exercise this right through a request to the district Office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”6
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of OWCP decision
as a matter of right.7 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.8 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a) of FECA.9 As
one such limitation, 20 C.F.R. § 10.607 provides that an application for reconsideration must be
sent within one year of the date of OWCP’s decision for which review is sought. OWCP will
consider an untimely application only if the application demonstrates clear evidence of error on
the part of OWCP in its most recent merit decision. The evidence must be positive, precise and
explicit and must manifest on its face that OWCP committed an error.10
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.11 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.12 It is not enough merely to show that the evidence could be
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.605 (1999).

7

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

8

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
9

5 U.S.C. §§ 8101-8193.

10

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

Jimmy L. Day, 48 ECAB 652 (1997).

3

construed so as to produce a contrary conclusion.13 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.14
ANALYSIS
OWCP issued two merit decisions dated May 22, 2006. Appellant initially requested
reconsideration by letter dated June 20, 2006, which was denied by OWCP, without further
review of the underlying merits of the claim, by decision dated August 30, 2006. The record
contains a letter dated November 20, 2006 from appellant regarding the August 30, 2006
decision, in which she indicated that she wished to request reconsideration of the decision as well
as appeal to the Board.15 OWCP explained in a December 11, 2006 letter to appellant that the
appeal right regarding reconsideration accompanied the May 22, 2006 decisions, and she was
provided an opportunity to timely request reconsideration of the May 22, 2006 decisions.
The application for reconsideration, however, was dated August 17, 2007. Since this is
more than one year after the May 22, 2006 decisions, it is untimely.16 Therefore the issue is
whether appellant has shown clear evidence of error by OWCP in the denial of her claims. In an
August 17, 2007 letter, appellant again contended that documents relating to her case were not
sent to the second opinion and referee physicians, and she wished to subpoena documents. She
acknowledged that she did not know what specific evidence had been provided to the physicians.
The Board notes that both the second opinion physician, Dr. Smith, and the referee physician,
Dr. Johnson, provided detailed medical histories. There was no evidence that they lacked a
sufficient background to render an opinion on the medical issues presented. To the extent that
appellant is arguing that the reports of Drs. Smith and Johnson are of diminished probative value
due to an incomplete or inaccurate history, there is no clear evidence of error in this regard.
As noted above, to establish clear evidence of error the evidence must be positive,
precise and explicit and must manifest on its face that OWCP committed an error. The Board
finds that the evidence is not sufficient to establish clear evidence of error. Appellant was
therefore not entitled to a merit review of her claim and OWCP properly denied the untimely
application for reconsideration.
CONCLUSION
The Board finds that appellant’s August 17, 2007 request for reconsideration was
untimely and failed to show clear evidence of error by OWCP.

13

Id.

14

Thankamma Mathews, 44 ECAB 765 (1993).

15

A request for reconsideration need not be on a particular form, but must be in writing, identify the decision and
the issues for which reconsideration is being requested. See C.K., Docket No. 10-1665 (issued May 25, 2011).
16

See 20 C.F.R. § 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 23, 2010 is affirmed.
Issued: August 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

